DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Changalvala et al. (US 2017/0054204).
In regards to claim 1, Changalvala discloses of a communication apparatus for a vehicle, comprising: a communication interface unit (for example 15) comprising a first case (for example see encased 15 in Figs 1-2) forming an outer surface, a processor disposed inside the first case (for example see Paragraph 0029, 0042-0043, 0051-0054), and a plurality of first receptacle terminals configured to be electrically connected with the processor and disposed at a first side of the first case; and a first antenna module (for example BT or WiFi in WB45) comprising a plurality of first connection terminals coupled to the plurality of first receptacle terminals and a first antenna (for example see various connections to/from WB45, BT or WiFi in Figs 3-4, 7) electrically connected with at least one from among the plurality of first connection terminals, 
However, Changalvala does not explicitly disclose of the first antenna module connection terminals being directly separable to the plurality of first receptacle terminals and the first antenna.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna module connection terminals directly separable from the plurality of first receptacle terminals and the first antenna since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (see Nerwzn v. Erichman, 168 USPQ 177, 179) 
In regards to claim 2, Changalvala discloses of the communication apparatus for a vehicle of claim 1, wherein the first antenna module is coupled to be separable from a side surface of the first case (for example see Figs 2-7 and teachings from Nerwzn v. Erichman).  
In regards to claim 3, Changalvala discloses of the communication apparatus for a vehicle of claim 1, wherein the communication interface unit (15) and the first antenna module are disposed at a lower portion of a roof of a vehicle (for example see Figs 1, 4, 6).  
In regards to claim 4, Changalvala discloses of the communication apparatus for a vehicle of claim 2, wherein the plurality of first connection terminals comprises connection terminals of a number corresponding to a number of antennas comprised in the first antenna module, and wherein a number of the plurality of first receptacle 
In regards to claim 5, Changalvala discloses of the communication apparatus for a vehicle of claim 3, wherein the communication interface unit (15) further comprises a plurality of second receptacle terminals (for example see FAKRA or connector 19) disposed at a second side of the first case, and wherein the communication apparatus for a vehicle further comprises a second antenna module (for example within 100) comprising a plurality of second connection terminals coupled to be directly separable from the plurality of second receptacle terminals and a second antenna which is electrically connected with the plurality of second connection terminals (for example see Figs 1, 4-8).  
In regards to claim 6, Changalvala discloses of the communication apparatus for a vehicle of claim 5, wherein the second antenna module is disposed to face the first antenna module (for example see Figs 1, 4-8).  
In regards to claim 9, Changalvala discloses of the communication apparatus for a vehicle of claim 1, further comprising a third antenna module (for example within 100, see Figs 1, 4, 6, 8-12), wherein the third antenna module comprises: a second case of a shark fin shape (see Figs 1, 9-13 and Paragraphs 0024, 0030, 0032); a printed circuit board (for example 136, see Paragraphs 0058-0066) forming a lower surface of the second case; and at least one of a third antenna (for example 110) disposed on the printed circuit board (136, for example see Figs 9-12).  

In regards to claim 11, Changalvala discloses of the antenna apparatus for a vehicle of claim 9, wherein the third antenna module further comprises at least one of a fourth antenna (for example 104) disposed at a lower portion of the printed circuit board (136, see Figs 9-12).  
In regards to claim 12, Changalvala discloses of the antenna apparatus for a vehicle of claim 11, wherein the at least one of the fourth antennas (104) is disposed at an extending surface which is connected to a lower surface of the printed circuit board (136, for example see Figs 9-13).  
In regards to claim 13, Changalvala discloses of the antenna apparatus for a vehicle of claim 12, wherein the third antenna module further comprises: a first additional antenna (for example 108); and a second additional antenna (for example 106) disposed to face the first additional antenna (108), wherein the extending surface comprises: a first extending surface on which the first additional antenna (108) is disposed; and a second extending surface disposed spaced apart from the first extending surface to face each other, and on which the second additional antenna is disposed (for example see Figs 9-13).  
In regards to claim 14, Changalvala discloses of the antenna apparatus for a vehicle of claim 13, wherein the at least one of the third antennas and the first and second additional antennas configured to operate as a MIMO antenna (for example see Paragraphs 0023, 0030, 0032, 0077, 0079).  
.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Changalvala et al. (US 2017/0054204) in view of Sone (US 2019/0273310).
In regards to claims 7 and 8, Changalvala discloses of the communication apparatus for a vehicle of claim 1.
However, Changalvala does not explicitly disclose of wherein the first antenna module comprises: a first dipole antenna; and a second dipole antenna disposed so that a radiation direction is different from the first dipole antenna; and wherein the first dipole antenna is disposed in a minor axis direction of the first antenna module, and the second dipole antenna is disposed in a major axis direction of the first antenna module.  
Sone discloses of a vehicle antenna module, wherein the vehicle antenna module comprises a first dipole antenna, and a second dipole antenna radiating in different directions; and wherein the first dipole antenna is disposed in a different axis than the second dipole antenna (for example see Figs 32A-32B, 39A-39B).
It would have been obvious to one of ordinary skill in the art to have the first antenna comprising different first and second dipole antennas disposed in different axis directions as taught by Sone for providing a low-cost high gain antenna for achieving the optimum operation of the antenna module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.